Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Malik Bey appeals the district court’s orders dismissing his complaint alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692y (2012), the Maryland Consumer Debt Collections Act, Md.Code Ann., Com. Law, §§ 14-201 to -204, and the Maryland Consumer Protection Act, Md.Code Ann., Com. Law, §§ 13-101 to -501, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bey v. Shapiro Brown & Alt, LLP, No. 8:13-cv-01562-PWG (D. Md. Feb. 20 & Mar. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.